Citation Nr: 1804760	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2006 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Detroit, Michigan.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  

In July 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file. 

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with spondylosis of the lumbar spine with bulging discs at L5-S1 and L4-L5 (lumbar spine disability).

2.	The current lumbar spine disability had its onset during active service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for a lumbar spine disability and remands service connection for a left knee disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Lumbar Spine Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with spondylosis of the lumbar spine, which is a form of arthritis.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, the Veteran generally contends that a current lumbar spine disability had its onset during active service, and that symptoms of back pain have been continuous since service separation in March 2010.  See May 2010 claim; July 2017 Board hearing transcript.

After a review of all the evidence, lay and medical, the Board finds the evidence establishes that the Veteran has a current lumbar spine disability, and that the evidence is at least in equipoise on the question of whether the current lumbar spine disability had its onset during active service.  A September 2006 service induction examination reflects the Veteran's spine and other musculoskeletal systems were found to be clinically normal, and the Veteran denied symptoms of recurrent back pain or back problems on the corresponding September 2006 Report of Medical History at service entrance.  

Service treatment records from February 2010, one month prior to service separation and approximately three months prior to the Veteran's claim for service connection, show an in-service diagnosis of spondylosis.  An MRI revealed bulging discs at L5-S1 and L4-L5 with evidence of degenerative joint disease of the lumbar spine.  During the July 2017 Board hearing, the Veteran testified to experiencing continuous symptoms of back pain during service and since service separation.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a lumbar spine disability have been met as the evidence shows the onset of the low back disorder during service.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive (as arthritis) or any other basis, as other theories of service connection have been rendered moot by the Board's grant of direct service connection (38 C.F.R. § 3.303(d)), leaving no further question of law or fact to decide in this case.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for a lumbar spine disability of spondylosis (arthritis) with bulging discs is granted.



REMAND

Service Connection for a Left Knee Disorder

The Veteran contends that a left knee disorder had its onset during service.  Service treatment records from October 2008 reflect the Veteran complained of left knee pain but an MRI of the left knee was normal.  During the July 2017 Board hearing, the Veteran testified to experiencing left knee pain during service and since service separation.

A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

A VA examination to assess the left knee was scheduled in September 2010, which the Veteran did not attend due to a house fire.  Another VA examination was scheduled in May 2014; however, the notification letter of the scheduled examination was mailed to the Veteran's prior address in Michigan when she had already relocated to Virginia.  Given that the Veteran has provided good cause for not attending the May 2014 VA examination, and given that it is unclear from the record whether there is a current diagnosis for a left knee disorder, the Board finds that remand for a VA examination would help determine the nature and etiology of any left knee disorder.

VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA or private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record VA treatment records for the period from March 2010, if any.  Any unavailability of the requested records should be documented and associated with the claims file.

2.	Schedule the appropriate VA examination to help assess the left knee disorder and provide opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed, including any diagnostic imaging studies.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should provide the following opinions:

a)	Does the Veteran currently have a diagnosed left knee disorder?  If there is no diagnosed left knee disorder, the VA examiner should so state.

b)	If, and only if, the VA examiner diagnoses a current left knee disorder, is it at least as likely as not (i.e. probability of 50 percent or more) that the currently 

diagnosed left knee disorder is caused by, or related to, military service, to include the in-service complaints of left knee pain in October 2008?

c)	If, and only if, the VA examiner diagnoses a current left knee disorder, is it at least as likely as not (i.e. probability of 50 percent or more) that the currently diagnosed left knee disorder has been worsened beyond its normal progression due to the service-connected lumbar spine disability?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


